DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I (claims 1-20) in the reply filed on 06/08/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10, 14-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2015/0376778) in view of Davis (US 9,478,422).
Regarding independent claim 1, Davis ‘778 (Figs. 6A-6B) discloses a method, comprising: providing a plurality of patterning structures 104-1/104-2/104-3 over a device layer 102, each of the plurality of patterning structures 104 including a first sidewall, a second sidewall, and an upper surface; forming a mask 402-1/402-2/402-3 (Fig. 6A) by depositing a masking material at a non-zero angle of inclination relative to a perpendicular to a plane defined by a top surface of the device layer, wherein the mask 402 is formed over just the first sidewall and the upper surface of each of the plurality of patterning structures (Fig. 6A).
Davis ‘778 further discloses removing the masking material from the upper surface of each of the plurality of patterning structures to form a metal material 402-1/402-2/402-3 (Fig. 6B and [0092]-0093]) along the first sidewall of each of the plurality of patterning structures, but Davis ‘778 does not disclose forming a metal layer along the second sidewall of each of the plurality of patterning structures.
However, Davis ‘422 (Figs. 3A-3G, especially Fig. 3G) teaches a method comprising providing metal layers 110 (or 108 labeled in Fig. 3A, column 12, lines 28-31) on any selected sidewall of the patterning structures 104, including the forming of the metal layer along just the first sidewall, second sidewall or both sidewalls of each of the plurality of patterning structures (column 15, lines 1-15).  Accordingly, it would have been obvious to modify the method of Davis ‘778 by including an additional step of forming a metal layer along the second sidewall of each of the plurality of patterning structures because as taught by Davis ‘422, the metal layers can be formed on any selected sidewall of the patterning structures, it is an obvious matter of desired choice depending upon the electronic applications which are desired for the integrated circuit layout.
Regarding independent claim 10, Davis ‘778 (Figs. 6A-6B) discloses a method of forming a semiconductor device, comprising: providing a plurality of patterning structures over a device layer, each of the plurality of patterning structures 104-1/104-2/104-3  including a first sidewall, a second sidewall, and an upper surface; forming a mask by depositing a masking material 402-1/402-2/402-3 (Fig. 6A) at a non-zero angle of inclination relative to a perpendicular to a plane defined by a top surface of the device layer, wherein the mask 402 is formed over just the first sidewall and the upper surface of each of the plurality of patterning structures.
Davis ‘778 further discloses removing the masking material from the upper surface of each of the plurality of patterning structures to form a metal material 402-1/402-2/402-3 (Fig. 6B and [0092]-0093]) along the first sidewall of each of the plurality of patterning structures, but Davis ‘778 does not disclose forming a metal layer along the second sidewall of each of the plurality of patterning structures.
However, Davis ‘422 (Figs. 3A-3G, especially Fig. 3G) teaches a method comprising providing metal layers 110 (or 108 labeled in Fig. 3A, column 12, lines 28-31) on any selected sidewall of the patterning structures 104, including the forming of the metal layer along just the first sidewall, second sidewall or both sidewalls of each of the plurality of patterning structures (column 15, lines 1-15).  Accordingly, it would have been obvious to modify the method of Davis ‘778 by including an additional step of forming a metal layer along the second sidewall of each of the plurality of patterning structures because as taught by Davis ‘422, the metal layers can be formed on any selected sidewall of the patterning structures, it is an obvious matter of desired choice depending upon the electronic applications which are desired for the integrated circuit layout.
Regarding independent claim 17, Davis ‘778 (Figs. 6A-6B) discloses a metal line patterning method, comprising: providing a plurality of patterning structures 104-1/104-2/104-3  over a device layer 102, each of the plurality of patterning structures 104 including a first sidewall, a second sidewall, and an upper surface; forming a mask 402-1/402-2/402-3 (Fig. 6A) over each of the plurality of patterning structures by depositing a masking material at a non-zero angle of inclination relative to a perpendicular to a plane defined by a top surface of the device layer, wherein the masking material 402 impacts just the first sidewall and the upper surface of each of the plurality of patterning structures 104.
Davis ‘778 further discloses removing the masking material from the upper surface of each of the plurality of patterning structures to form a metal material 402-1/402-2/402-3 (Fig. 6B and [0092]-0093]) along the first sidewall of each of the plurality of patterning structures, but Davis ‘778 does not disclose forming a metal layer along the second sidewall of each of the plurality of patterning structures.
However, Davis ‘422 (Figs. 3A-3G, especially Fig. 3G) teaches a method comprising providing metal layers 110 (or 108 labeled in Fig. 3A, column 12, lines 28-31) on any selected sidewall of the patterning structures 104, including the forming of the metal layer along just the first sidewall, second sidewall or both sidewalls of each of the plurality of patterning structures (column 15, lines 1-15).  Accordingly, it would have been obvious to modify the method of Davis ‘778 by including an additional step of forming a metal layer along the second sidewall of each of the plurality of patterning structures because as taught by Davis ‘422, the metal layers can be formed on any selected sidewall of the patterning structures, it is an obvious matter of desired choice depending upon the electronic applications which are desired for the integrated circuit layout.
Regarding claims 8, 15 and 20, Davis ‘778 (Fig. 6A) further discloses the masking material 402 is prevented from impacting the top surface of the device layer 102 in an area directly adjacent the second sidewall of each of the plurality of patterning structures 104. 
Regarding claims 6-7, 14 and 19, Davis ‘442 further teaches: selectively forming the metal layer 110 (corresponding to 108 in Fig. 3A or 604 in Fig. 6B) by an atomic layer deposition process (column 12, lines 28-31); and forming the metal layer 110 along just the second sidewall of each of the plurality of patterning structures.

  Allowable Subject Matter
Claims 2-5, 9, 11-13, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817